Citation Nr: 1521917	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota



THE ISSUE

Entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The Veteran served on active duty from February 1943 to October 1944.  He died in September 2010.  The Veteran's surviving spouse died in August 2011.  The appellant in this case is the adult son of the Veteran's spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which denied the appellant's claim for accrued benefits.  


FINDINGS OF FACT

1.  The Veteran's surviving spouse (the appellant's mother) died in August 2011, while her May 2011 application for VA death pension benefits as the surviving spouse of the Veteran was pending.  

2.  The appellant filed a timely claim for accrued benefits in December 2011.

3.  The appellant did not bear the expenses of the burial of the Veteran's spouse, nor did he bear allowable medical expenses in connection with her last sickness.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, including reimbursement of expenses of the last sickness or burial of the Veteran's surviving spouse, have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.500, 3.1000 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 2011, the Veteran's surviving spouse submitted an application for VA death pension with aid and attendance.  On her application, she reported net monthly Social Security income of $741.40 (minus a Medicare deduction of $96.40), as well as a monthly annuity in the amount of $706 and a monthly pension of $2316.43.  She indicated that her monthly expenses consisted of $3,400 for her assisted living facility, which she paid herself.  

In August 2011, while her application was pending, the Veteran's spouse died.  

In a November 2011 letter addressed to the executor of her estate, the RO advised that it had stopped processing her claim for VA benefits because VA had received information showing that the Veteran's spouse had died.  The RO, however, noted that she had had a pending claim and provided information regarding accrued benefits and the necessary application for filing such a claim.  

In December 2011, the appellant's adult son filed an application for accrued benefits.  He claimed that he had paid the appellant's monthly assisted living facility expenses of $3,400, her monthly medication expenses, multiple other medical bills in unspecified amounts, and $1,167 for her burial expenses.  He indicated that he had not been reimbursed from any source for these expenses.  

In June 2013, the RO denied the appellant's claim, explaining that, without consideration of her assisted living expenses, the appellant's income had exceeded the applicable maximum annual pension rate and that no accrued benefits were therefore payable.  

The appellant initiated an appeal of the RO's determination, now claiming that his mother had actually paid all of her own medical bills which had exceeded $5,000 monthly.  In support his appeal, the appellant submitted an amended application for accrued benefits on which he indicated ted that his mother's monthly assisted living facility expenses of $3,400, her various health care and medical expenses, and $1,167 for her burial expenses had all been paid either by her or using money from her estate.  

In his September 2013 substantive appeal, the appellant again emphasized that his mother had paid all of her expenses from her own bank account.  


Applicable Law

Periodic monetary benefits to which a VA beneficiary was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Upon the death of a veteran receiving VA benefits, accrued benefits are paid to his or her spouse; his or her children (in equal shares); or his or her dependent parents (in equal shares) or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  Upon the death of a surviving spouse receiving VA benefits, accrued benefits are paid to the veteran's children.  38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  


Analysis

As a preliminary matter, the Board finds that the evidence does not show that the appellant is entitled to any accrued benefits as the child of the Veteran.  The appellant is the son of the Veteran's late spouse and not the Veteran himself.  Regardless, the term "child of the veteran" means an unmarried person who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.  The appellant is well past the age of 18, and the record does not show, nor does he contend, that he became permanently incapable of self-support before the age of 18.  

Thus, the only avenue potentially available to the appellant is 38 U.S.C.A. § 5121(a)(6), which provides that "[i]n all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  See also 38 C.F.R. § 3.1000(a)(5).

In this case, despite his initial report to the contrary, the appellant now acknowledges that he did not bear the costs of his mother's last sickness and burial.  In other words, the record contains no documentation, nor does the appellant contend, that he had any qualifying expenses warranting reimbursement from any accrued benefits.  Caranto v. Brown, 4 Vet. App. 516, 518-19 (1993) (holding that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made).  

Because the law pertaining to eligibility for accrued benefits is dispositive of this issue, the appellant's claim must be denied because of the absence of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Board has denied the claim as a matter of law, there is no issue as to whether VA has complied with its duty to notify or assist the appellant, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


